DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2007/0139765) in view of Liang (US 2003/0179437).
Daniel et al. disclose (at least in Figs. 3 and 8a-8b):

    PNG
    media_image1.png
    300
    516
    media_image1.png
    Greyscale

Claim 1:	 A switchable light-collimating film 30 comprising:
a first light-transmissive electrode layer 46 (on substrate 44)
a collimating layer having a thickness of greater than 20 µm (par. [0069]), and comprising a plurality of elongated chambers (space between pillars 34), each elongated chamber having an opening
a bistable electrophoretic fluid 35 comprising pigment particles 33 disposed in each elongated chamber
a second light-transmissive electrode layer 46 (on substrate 32), wherein the first and second light transmissive layers are disposed on either side of the collimating layer
Daniel et al. lack disclosure of a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.



    PNG
    media_image2.png
    179
    476
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel et al.’s device with the teaching of Liang to have a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.
Doing so would ensure the fluid does not come outside.
Claim 2:
wherein the collimating layer has a thickness of less than 500 µm (par. [0069]) 
Claim 3:
wherein a height of the elongated chambers is equal to or less than the thickness of the collimating layer, a width of the elongated chambers is between 5 µm and 150 µm, and a length of the chambers is between 200 µm and 5 mm (pars. [0005, 0069, and 0073-0074])
Claims 4-5:
	Daniel et al. do not explicitly disclose wherein the collimating layer comprises a polymer including acrylate monomers, urethane monomers, styrene monomers, epoxide monomers, silane monomers, thio-ene monomers, thio-yne monomers, or vinyl ether monomers; wherein the collimating layer comprises a polyacrylate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the collimating layer comprised a polymer including acrylate monomers, urethane monomers, styrene monomers, epoxide monomers, silane monomers, thio-ene monomers, thio-yne monomers, or vinyl ether monomers; wherein the collimating layer comprised a polyacrylate because using such materials for a collimating layer is well-known in the art. The rationale would have been to use a known material, method or technique to achieve predictable results.
Claim 6:
wherein the first or second light-transmissive electrode layer comprises indium-tin-oxide (par. [0065])
Claim 11: 
wherein the elongated chambers are arranged in rows and columns when the collimating layer is viewed from above, wherein the longer dimension of the elongated chambers run along rows, and wherein the rows are separated from each other by at least three times the width of the elongated chambers (Figs. 1 and 4; pars. [0005, 0060])
Claim 12:
wherein the elongated chambers are arranged in rows and columns when the collimating layer is viewed from above, and wherein the adjacent elongated chambers within the same row are separated by a gap of less than 30 µm (Figs. 1, 4-5, 13 and pars. [0005, 0060-0061] shows the elongated chambers are arranged in rows and columns when, wherein the adjacent chambers within the same row are separated by a very small gap, smaller than the width of chambers hence smaller than 30 µm. Further, it would have been merely a matter of design choice to design the gap to be any desired size in order to achieve desired density)
Claim 13:
wherein first and second rows of elongated chambers include gaps between adjacent elongated chambers, and wherein the gaps between adjacent elongated chambers in the first row are offset horizontally from the gaps between adjacent elongated chambers in the second row (Figs. 1, 4-5 and 13)
Claim 10:
	Daniel et al. do not explicitly disclose wherein the sealing layer comprises cellulose, gelatin, a polyacrylate, a polyvinyl alcohol, a polyethylene, a poly(vinyl) acetate, a poly(vinyl) pyrrolidone, a polyurethane, or a copolymer of any of the aforementioned polymers. 
	Liang discloses wherein the sealing layer comprises cellulose (Fig. 6; par. [0074]).

Doing so would ensure the fluid does not come outside.
Claim 16:	Daniel et al. disclose a display comprising a switchable light-collimating film of claim 1 (Figs. 2 and 10; pars. [0003, 0006, 0071]).
Claim 17:
	Daniel et al. disclose a glass substrate and a switchable light-collimating of claim 1 (Figs. 2-3 and 8a-8b; pars. [0005, 0054-0056, 0065, 0069, 0074]). 
	Daniel et al. do not explicitly disclose a switchable light-collimating film is used on a window or a door. However, Daniel et al. disclose in pars. [0065, 0071] the light-collimating film can be used in various different applications in order to reduce glare or privacy viewing, so it would be merely an intended use to use the film on top of a glass window or door in order to achieve the similar results of reducing glare and/or achieving privacy. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2007/0139765), in view of Liang (US 2003/0179437), and further in view of Farrand et al. (US 2018/0037744).
Claim 7:
	Daniel et al. do not explicitly disclose wherein the bistable electrophoretic fluid comprises polymer-functionalized pigment particles and free polymer in a non-polar solvent.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel et al.’s device with the teaching of Farrand et al. because using such materials for pigments and solvent is very well-known and widely used in the art in order to ensure proper function of film without having particle dissolved in solvent, as shown by Farrand et al.. The rationale would have been to use a known method or technique to achieve predictable results.
Claims 8-9:
	Daniel et al. do not explicitly disclose wherein the pigment is functionalized with a polyacrylate, polystyrene, polynaphthalene, or polydimethylsiloxane; or wherein the free polymer comprises polyisobutylene or copolymers including ethylene, propylene, or styrene monomers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the pigment is functionalized with a polyacrylate, polystyrene, polynaphthalene, or polydimethylsiloxane; or wherein the free polymer comprises polyisobutylene or copolymers including ethylene, propylene, or styrene monomers because using such materials for pigments and solvent is very well-known and widely used in the art in order to ensure proper function of film without having particle dissolved in solvent. The rationale would have been to use a known material, method or technique to achieve predictable results.
Claims 1, 14-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota (US 2016/0077363), provided in IDS, in view of Liang (US 2003/0179437).
Claim 1:	Shiota discloses (at least in Figs. 6A-6B) an optical element comprising: 

    PNG
    media_image3.png
    288
    489
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    331
    518
    media_image4.png
    Greyscale

a first light-transmissive electrode layer 125
light transmission regions 120 having a thickness of at least 20 µm (par. [0078]), and comprising a plurality of elongated chambers (a plurality of spaces between 120 considered elongated chambers), each elongated chamber having an opening
a bistable electrophoretic fluid 140 comprising pigment particles 141 disposed in elongated chamber
a second light-transmissive electrode layer 250, wherein the first and second light-transmissive layers 125, 250 are disposed on either side of the light transmission regions 120
Shiota does not explicitly disclose the optical element is a switchable light-collimating film, and wherein the light transmission regions are a collimating layer.
However, Shiota discloses the optical element comprising all elements (such as a layer with transmission regions and spaces between, electrophoretic fluid comprising pigment particles formed in the spaces) with features of narrow viewing field mode (Fig. 6A) and wide viewing field mode (Fig. 6B). The optical element comprising the light transmission regions of Shiota would have the same functions as the switchable light-collimating film comprising a collimating layer of the instant. Therefore, the optical element would be considered as a switchable light-collimating film, and the light transmission regions would be considered as a collimating layer.
Shiota further does not explicitly disclose a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiota’s device with the teaching of Liang to have a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.
Doing so would ensure the fluid does not come outside.
Claims 14-15: 
	Shiota does not explicitly disclose an optically clear adhesive layer, and a release layer adjacent to the optically clear adhesive layer. 
	However, these features are merely variations of the disclosure of Shiota considering that the transparent substrate 115 is fixed by gluing the top face of the light transmission regions 120 and the transparent conductive film 125 and by further sealing the outer circumference part of the transparent substrate 110 by a resin (par. [0087]). 
	Therefore, it does not patentably distinguish the invention.
Claim 18:	Shiota discloses (at least in Figs. 6A-6B and 21) a display 1400 comprising:
a light source 1021
an optical element comprising: 
a first light-transmissive electrode layer 125
light transmission regions 120 having a thickness of at least 20 µm (par. [0078]), and comprising a plurality of elongated chambers (a plurality of spaces between 120 considered elongated chambers), each elongated chamber having an opening
a bistable electrophoretic fluid 140 comprising pigment particles 141 disposed in elongated chamber
a second light-transmissive electrode layer 250, wherein the first and second light-transmissive layers 125, 250 are disposed on either side of the light transmission regions 120
an active matrix of thin film transistors (not shown)
a liquid crystal layer 1032
a color filter array 1033
Shiota does not explicitly disclose the optical element is a switchable light-collimating film, and wherein the light transmission regions are a collimating layer.
However, Shiota discloses the optical element comprising all elements (such as a layer with transmission regions and spaces between, electrophoretic fluid comprising pigment particles formed in the spaces) with features of narrow viewing field mode (Fig. 6A) and wide viewing field mode (Fig. 6B). The optical element comprising the light transmission regions of Shiota would have the same functions as the switchable light-collimating film comprising a collimating layer of the instant. Therefore, the optical element would be considered as a switchable light-collimating film, and the light transmission regions would be considered as a collimating layer.

Liang discloses (Figs. 7e-7h) a sealing layer 76 that seals the bistable electrophoretic fluid within at least one of the plurality of chambers by spanning the opening of the chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiota’s device with the teaching of Liang to have a sealing layer that seals the bistable electrophoretic fluid within at least one of the plurality of elongated chambers by spanning the opening of the elongated chamber.
Doing so would ensure the fluid does not come outside.
Claim 19:
a voltage source and a controller to provide a voltage impulse between the first and second light-transmissive electrode layers (par. [0168]: a voltage apply control module 145 which adjusts voltages applied to the conductive pattern 250 and the transparent conductive film 125)
Claim 20:
a prism film 1025a/1025b disposed between the light source 1021 and the switchable light-collimating film 1100 (Fig. 21; par. [0110])
Claim 21:
a diffusion layer 1024 between the prism film 1025a/1025b and the light source 1021 (Fig. 21)
Claim 22:
a touch screen layer (par. [0123])
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871         

-- March 25, 2021